By the Court.

Mr. Otis is simply the agent of persons in a foreign country. He contracted in that character with the defendant. He disputes the claim of the defendant on behalf of his principals, and acknowledges nothing due from them to Greene. The demand of Greene is upon the copartnership in London, and if he had by action maintained that demand, and recovered a judgment against the copartnership, it would not follow that Otis was answerable as his trustee. Indeed, no state of facts, which could arise out of the transaction stated by him, could fix him as trustee of Greene.

Trustee discharged,.